Trippe, Judge.
At the time of the compromise or settlement between the parties, the defendant in the bill, who was plaintiff in the action of ejectment, would have recovered the land under the rule of law as then held by a- majority of the judges of the supreme court. Whilst matters were in that situation complainant, on his own motion, proposed to surrender the land, and upon an interview between the parties sought by himself, it was agreed that he should convey back the land by a quit claim, deed to Bromblett, and that the latter should remit all claim for mesne profits. This agreement was executed between them. By a subsequent decision of this court, a maiority only concurring, the former decision was overruled. Complainant now claims that under the latter ruling, which would have enabled him to have held' the land, his deed should be canceled, and the possession restored to him. Let it be noted that under the rule as held at the time of the set*350tiement; or compromise, Bromblett yielded a portion of his rights, to-wit: his claim for mesne profits. There was no evidence of misplaced confidence in Bromblett or his attorney, by Spriggs; nor was any artifice or fraud shown on the part of the former. It was a settlement of a matter in litigation, arising under a greatly disputed question of law. A question which, by a majority of this court, had been determined adversely to complainant’s claim. But the point was still open for review at the demand of any party, and a great contrariety of opinion existed upon it. It was reviewed, and by a majority only, as has been stated, a decision contrary to the former was rendered. Under this state of facts, when parties undertook to settle their rights with a view to the first decision, both yielding a portion of those rights, and executing their agreement, and no fraud or artifice was practiced, we do not think a case is made for relief. See the reasoning for the decision in Morris et al., vs. Munroe, 30 Georgia, 630; Code, section 2636. There was no abuse of the discretion of the court in granting the new trial.
Judgment affirmed.